DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claims 1, 9 and 18 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A system comprising a processing device configured to: 
identify effects data for a text source, wherein the effects data correlates a physical effect with an audible action of a user; 
receive audio data comprising a plurality of audible actions, wherein at least one of the plurality of audible actions comprises a spoken word of the text source; 
determine a triggering condition based on the effects data and the text source; 
responsive to satisfying the triggering condition, load content for the physical effect, wherein the triggering condition is satisfied prior to an occurrence of the audible action; and provide the physical effect to modify an environment of the user.
Hammersley (US 2016/0358620) teaches systems, methods, and computer program products relate to special effects for a text source, such as a traditional paper book, e-book, mobile phone text, comic book, or any other form of pre-defined reading material, and for outputting the special effects. The special effects may be played in response to a user reading the text source aloud to enhance their enjoyment of the reading experience and provide interactivity. The special effects can be customized to the particular text source and can be synchronized to initiate the special effect in response to pre-programmed trigger phrases when reading the text source aloud.
However, Hammersley does not teach the invention as claimed, especially determine a triggering condition based on the effects data and the text source; 
responsive to satisfying the triggering condition, load content for the physical effect, wherein the triggering condition is satisfied prior to an occurrence of the audible action; and provide the physical effect to modify an environment of the user.
Currington (US 2010/0028843) teaches a speech activated book having a cover disposed to receive an elongated housing. The speech-activated book could also include at least one page disposed along a portion of a binding area of the book. The page includes text having at least one trigger word. The speech-activated book could also include an audio circuit that, in response to detecting an audible representation of the trigger word, could provide an associated sound effect stored in memory. The elongated housing could be secured to the cover by at least one of: glue, an adhesive, a heat-set binding, a screw, a tab, a wire, a spiral connector, a rivet, a staple, a fastener, and a retainer. 
However, Currington does not teach the invention as claimed, especially determine a triggering condition based on the effects data and the text source; 
responsive to satisfying the triggering condition, load content for the physical effect, wherein the triggering condition is satisfied prior to an occurrence of the audible action; and provide the physical effect to modify an environment of the user.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675